DETAILED ACTION
Status of Claims:
Claims 1, 2 and 4-21 are pending.
Claims 1, 10, 20 and 21 are amended.
Claim 3 is canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2 and 4-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The claim states “treating the organic waste with a composition that is capable of generating a reactive species and generating the reactive species from a source of iodide (I-) and an oxidizing agent.” It is not clear if the “composition” is the source of iodide and the oxidizing agent or a separate material.  It is further not clear if the reactive species is required to be generated since the claim states that the composition is “capable of generating.” 

Regarding Claim 2:
	The claim refers to “the method of reducing the biological degradation of organic waste.” There is insufficient antecedent basis for this limitation within the claim. Claim 1 has been amended to a “method of reducing the loss of fertilizing compounds”. 

Regarding Claim 20:
	The claim states “Organic waste treated with a composition capable of generating a reactive species, wherein the reactive species is generated from…” The term “capable” renders the claim indefinite because it is not clear if a reactive species is generated or only limited to begin from a source of iodide and an oxidizing agent if generated. The claim is further indefinite because it is not clear what product the claim is limited to if the reactive species is not generated.

The remaining claims are indefinite as they depend from indefinite claims.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 8, 9, 13, 14, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riley (USPN 4,155,974).

Regarding Claim 1:
	Riley teaches the method of reducing the loss of fertilizing compounds from organic waste, the method comprising treating the organic waste, with a composition that is capable of generating a reactive species, and generating the reactive species from a source of iodide (I-) and an oxidizing agent (treating with potassium iodide and calcium hypochlorite) (see col. 2 Example III).  A composition capable of generating a reactive species from a source of iodide and an oxidizing agent is added to organic waste, therefore the same result of reducing a loss of fertilizing compounds will occur. 

Regarding Claim 2:
	Riley teaches the method according to claim 1, wherein the method of reducing the biological degradation of organic waste is a method of reducing methanogenesis (the same process is done; therefore, the same result will occur).


	Riley teaches the method according to claim 1, wherein the composition comprises the oxidising agent (calcium hypochlorite) (see col. 2 lines 29- 33).

Regarding Claim 5:
	Riley teaches the method according to claim 1, wherein the composition is substantially free of any acid having a pKa in water of less than pKa 8 (no acid is added).

Regarding Claim 6:
	Riley teaches the method according to claim 1, wherein the composition does not acidify the organic waste during the treatment (no acid is added).

Regarding Claim 8:
	Riley teaches the method according to claim 1, wherein composition comprises the source of iodide (I-) (potassium iodide) (see col. 2 example III).

Regarding Claim 9:
	Riley teaches the method according to claim 1, wherein source of iodide (I-) is potassium iodide (KI) (see col. 2 Example III).

Regarding Claim 13:


Regarding Claim 14:
	Riley teaches the method according to claim 13, wherein the source of urea is selected from the group consisting of: urea, a peroxide-urea adduct, proteins, amino acids, urine, and combinations thereof (urine) (see col. 2 Example III).

Regarding Claim 17:
	Riley teaches the method according to claim 1, wherein the organic waste is human waste, compostable waste, fungi waste, or animal waste (animal waste in manure pit) (see col. 2 example III).

Regarding Claim 18:
	Riley teaches the method according to claim 1, wherein the organic waste is biodegradable organic matter (manure) (see col. 2 Example III).

Regarding Claim 20:
	Riley teaches the organic waste treated with a composition capable of generating a reactive species, wherein the reactive species is generated from a source of iodide (I-) and an oxidising agent, and wherein the loss of fertilizing compounds is reduced (treated with potassium iodide and calcium hypochlorite) (see col. 2 example III).

Claim(s) 1, 2, 4-7, 10-12, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olkowski et al (US 2016/0355444).

Regarding Claim 1:
	Olkowski teaches the method of reducing the loss of fertilizing compounds (preserves organic and inorganic major elements) (see para. 0094) from organic waste, the method comprising treating the organic waste, with a composition that is capable of generating a reactive species, and generating the reactive species from a source of iodide (I-) (iodine in waste) (see para. 0094) and an oxidizing agent (hydrogen peroxide) (see whole document, para. 0061, 0088).

Regarding Claim 2:
	Olkowski teaches the method according to claim 1, wherein the method of reducing the biological degradation of organic waste is a method of reducing methanogenesis (same method as claimed is done therefore it will have the same result).

Regarding Claim 4:
	Olkowski teaches the method according to claim 1, wherein the composition comprises the oxidising agent (hydrogen peroxide) (see para. 0088).

Regarding Claim 5:


Regarding Claim 6:
	Olkowski teaches the method according to claim 1, wherein the composition does not acidify the organic waste during the treatment (treatment is alkaline) (see para. 0094).

Regarding Claim 7:
	Olkowski teaches the method according to claim 1, wherein the organic waste comprises the source of iodide (I-) (iodine in the waste) (see para. 0094).

Regarding Claim 10:
	Olkowski teaches the method according to claim 1, wherein the oxidising agent is a source of peroxide (022-), or an oxidising agent selected from the group consisting of: a source of iodate ([IO3]-), a source of permanganate ([MnO4]-), and combinations thereof (hydrogen peroxide) (see para. 0088).

Regarding Claim 11:
	Olkowski teaches the method according to claim 10, wherein the oxidising agent is a source of peroxide (022-) (hydrogen peroxide) (see para. 0088).


	Olkowski teaches the method according to claim 11, wherein the source of peroxide (022-) is hydrogen peroxide (H202) (see para. 0088).

Regarding Claim 20:
	Olkowski teaches the organic waste treated with a composition capable of generating a reactive species, wherein the reactive species is generated from a source of iodide (I-) and an oxidising agent, and wherein the loss of fertilizing compounds is reduced (treated with hydrogen peroxide and iodine is in the organic waste) (see para. 0088, 0094).

Regarding Claim 21:
	Olkowski teaches the method comprising providing the organic waste according to claim 20.; and fertilizing soil with the organic waste (used as fertilizer) (see para. 0018); combusting the organic waste as a biomass fuel; as a conditioning soil with the organic waste anaerobically digesting the organic waste; biorefining the organic waste; producing animal feed with the organic waste; producing algae with the organic waste; producing animal protein with the organic waste; conducting chemical synthesis with the organic waste; producing construction materials with the organic waste; producing animal bedding with the organic waste; producing paper with the organic waste; or thermally converting the organic waste.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 8-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 107200627 English Machine translation provided) and Chen et al, the article “ .

Regarding Claim 1:
	Lin teaches the method of reducing the loss of fertilizing compounds (making fertilizer) from organic waste, the method comprising treating the organic waste, with a composition that is capable of generating a reactive species, and generating the reactive species from a source of iodide (I-)  (potassium iodide is added) (see pg. 3, 5th paragraph).
	Lin does not disclose an oxidizing agent.
	Chen teaches adding the method of the loss of fertilizing compounds (making fertilizer) from organic waste (biochar), the method comprising treating the organic waste, with a composition that is capable of generating a reactive species, and generating the reactive species from an oxidizing agent (urea hydrogen peroxide) (see abstract).
	Lin and Chen are analogous inventions in the art of biochar fertilizers. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the urea hydrogen peroxide of Chen to the mixture of Lin because it provides a slow release of nitrogen and immobilizes cadmium (see Chem abstract).

Regarding Claim 2:
	Lin, as previously modified, teaches the method according to claim 1, wherein the method of reducing the biological degradation of organic waste is a method of reducing methanogenesis (same compounds are added, therefore the same method will occur).

Regarding Claim 4:
	Lin, as previously modified, teaches the method according to claim 1, wherein the composition comprises the oxidising agent (urea hydrogen peroxide is added therefore it is part of the composition) (see Chen Abstract).

Regarding Claim 8:
	Lin, as previously method according to claim 1, wherein composition comprises the source of iodide (I-) (see Lin pg. 3, 5th paragraph).

Regarding Claim 9:
	Lin, as previously modified, teaches the method according to claim 1, wherein source of iodide (I-) is potassium iodide (KI) (see Lin pg. 3, 5th paragraph).

Regarding Claim 10:
	Lin, as previously modified, teaches the method according to claim 1, wherein the oxidising agent is a source of peroxide (022-), or an oxidising agent selected from the group consisting of: a source of iodate ([IO3]-), a source of permanganate ([MnO4]-), and combinations thereof (urea hydrogen peroxide) (see Chen, abstract).

Regarding Claim 11:


Regarding Claim 12:
	Lin, as previously modified, teaches the method according to claim 11, wherein the source of peroxide (022-) is hydrogen peroxide (H202) (urea hydrogen peroxide includes hydrogen peroxide) (see Chen pg. 2, 2nd paragraph).

Regarding Claim 13:
	Lin, as previously modifies, teaches the method according to claim 1, wherein the composition comprises a source of urea (see Chen abstract).

Regarding Claim 14:
	Lin, as previously modified, teaches the method according to claim 13, wherein the source of urea is selected from the group consisting of: urea, a peroxide-urea adduct (see Chen, abstract), proteins, amino acids, urine, and combinations thereof.

Regarding Claim 15:
	Lin, as previously modified, teaches the method according to claim 10, wherein the composition comprises a hydrogen peroxide-urea adduct (see Chen, abstract).

Regarding Claim 16:
th paragraph) and hydrogen peroxide (see Chen, abstract).

Regarding Claim 19:
	Lin, as previously modified, teaches the method according to claim 1.
	Lin does not teach that the composition in in the form of one or more capsule or tablets.
	Chen further teaches palletization of biochar-based fertilizer in order to reduce the loss of biochar to the environment (palletization would produce tablets).
	It would have been obvious to one skilled in the art to pelletize the biochar composition of Lin (as previously modified), as taught by Chen because it reduces loss of biochar, cost of transportation and handling (see Chen pg. 2 3rd paragraph). As the composition (potassium iodide and urea hydrogen peroxide) are mixed with the biochar they will be formed into tablets with the organic waste. The claims do not require that the composition is separate from the waste.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        2/16/2022